Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not load introduction device in claims 1 and 14; load coupling device in claim 1; a second load introduction device in claim 9; a connection element in claim 11; a lifting device in claim 13; a lifting element in claim 16.
While “means for” has not been utilized, the terms: device and element are generic placeholders which are coupled with functional language (load introduction, load coupling, connection and lifting) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
In claim 9, line 3, “light” should be -- lifting --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11’s limitation “connection element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure is set forth in the disclosure for performing the act of connecting the load introduction device to a rotor blade deicing system.  Rather, the disclosure lists elements of the deicing system, but those elements are not required in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10, 11, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2013/0149154 A1 (Kuroiwa et al. hereinafter).
For claim 1, Kuroiwa et al. teach a rotor blade 1 for a wind turbine comprising: a root region 1A and a blade tip 1B, a longitudinal direction extending from the root region 1A to the blade tip 1B; a leading edge and a trailing edge (see FIG. 2-3), a transverse direction extending from the leading edge to the trailing edge (see FIG. 3 cross-section), a thickness that is orthogonal with respect to the longitudinal 
For claim 2, Kuroiwa et al. further teach a front and rear spar web 18, wherein the load introduction device 25 is arranged on one of the front spar web or rear spar web (see FIG. 9A-B and related disclosure: paragraphs 0101 and 0103), noting the load introduction device 25 and conductor 26 are  considered a common element.  
For claim 3, Kuroiwa et al. show in at least FIG. 3, the front pressure-side spar cap 16 and the rear pressure-side spar cap 16 has a transverse spacing; and similarly the front suction-side spar cap 16 and the rear suction-side spar cap 16 has a transverse spacing, wherein at least one of the first and second transverse spacings is equal to or greater than a dimension of the lifting opening in the transverse direction.  
For claim 4, Kuroiwa et al. show the load introduction device 25 is arranged between the front and rear spar webs 18 in the transverse direction (see FIG. 3). 
For claim 6, Kuroiwa et al. show the load coupling device 25a is designed as a load introduction opening that is arranged substantially orthogonally to the thickness (see paragraph 0091 and FIG. 3).

As far as claim 11 is definite, Kuroiwa et al.’s load coupling device 25a could be used as a connection member for deicing equipment.
For claim 12, Kuroiwa et al. show in FIG. 1 a wind turbine having at least one rotor blade as claimed in claim 1. 
For claim 17, the load coupling device 25a is arranged substantially orthogonally to the longitudinal direction 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2013/0236324 A1 (Bech et al. hereinafter).
For claim 14, Bech et al. (FIG. 5, 7) teach a method for producing a rotor blade comprising: connecting a first spar web 19 to at least one load introduction device 50; connecting a second spar web 19 to the at least one load introduction device 50; and arranging a subassembly comprising the first spar web 19, the second spar web 19 and the at least one load introduction device 50 on a rotor blade element 8 of the rotor blade.
For claim 15, Bech et al. teach the rotor blade element 8, 10 is an outer shell of the rotor blade (see paragraph 0045).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa et al. as applied to claim 1 above and further in view of United States Patent Application Publication No. 2011/0142660 A1 (Bakhuis et al. hereinafter).
Kuroiwa et al. do not mount the blade by using the lifting opening and the load introduction device 25.
Bakhuis et al. however, teach the mounting of a wind turbine rotor blade by using threaded bores 30 and a hook 33 or eye 37 engaged in the bore 30.
Because Kuroiwa et al. already tach a threaded bore in the load introduction device 25 and Bakhuis et al. utilize a hook 33 or eye 37 threaded into a bore 30 for enabling the blade to be lifted, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuroiwa et al. such to have a lifting device as taught by Bakhuis et al. threaded into the bore of the load introduction device 25 for the purpose of allowing the Kuroiwa et al. blade to be lifted for mounting.  

Claims 1-2, 4-7, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0127025 A1 (Hoffmann hereinafter) in view of .
Hoffmann teaches a rotor blade 100 for a wind turbine comprising: a root region 110 and a blade tip 120, a longitudinal direction 500 extending from the root region 110 to the blade tip 120 (see FIG. 1); a leading edge 160 and a trailing edge 170, a transverse direction extending from the leading edge to the trailing edge (see FIG. 1), a thickness (see FIG. 2) that is orthogonal with respect to the longitudinal direction 500 and orthogonally with respect to the transverse direction; a pressure side 140 and a suction side 130 opposite the pressure side 140; a load introduction device 300; wherein the load introduction device 300 has a load coupling device 320 configured to receive a lifting device 200/400 passing through a lifting opening 190, and wherein the lifting opening 190 is arranged on at least one of: the pressure side 140 or the suction side 130 (see paragraph 0029).
Hoffmann further teaches in paragraph 0053 that reinforcing plates 310, which are at the load introduction device’s 300 ends, are preferably connected to load carrying belts for carrying forces along the longitudinal direction of the rotor blade.
Hoffmann fail to show the belts being either a front pressure-spar cap and a rear pressure-side spar cap; or a front section-side spar cap and a rear suction-side spar cap; as well as the load introduction device 300 positioned between either at least one of the front or rear pressure-side spar caps and at least one of the front or rear suction-side spar capes.  Similarly, Hoffmann shows the lifting opening 190 on either or both pressure and suction side surfaces, but not between one of: the front pressure-side spar cap and the rear pressure-side spar cap in the transverse direction or the front suction-side spar cap and the rear suction-side spar cap in the transverse direction.


Because Hoffmann teach a wind turbine blade having belts for carrying forces along the longitudinal direction, and Fukami et al. teach the use of a front pressure-spar cap 32a and a rear pressure-side spar cap 32b; and a front section-side spar cap 30a and a rear suction-side spar cap 30b for the purpose of carrying forces along the longitudinal direction of the rotor blade 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the belts of Hoffmann to be the spars of Fukami et al. as shown in FIG. 3 and 5 for the purpose of carrying forces along the longitudinal direction is a known manner.  

Bech et al. teach in FIG. 8-11, a wind turbine rotor blade having a spar 16 shown in a box-like structure but disclosed as capable of assuming “a variety of specific forms” in paragraph 0055.  Openings 60, 62 are disposed chord-wisely between the shear webs 19 as seen in FIG. 10-11 to allow lifting elements 64 to pass therethrough and be connected to the shear webs 19.  
Because Fukami et al. provide ample room between the shear webs and spar caps, and Bech et al. show that openings for inserting of lifting elements is between the shear webs, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoffmann opening(s) 190 to be between the spar caps when Hoffmann is modified by Fukami et al. as explained above, the openings being between the shear webs as taught by Bech et al. for the purpose of allowing the Hoffmann lifting elements 200 to pass into the blade cavity and enable coupling to the Hoffmann load introduction device 300.  Having this relative spacing would 

For claim 6, Hoffmann teaches the load coupling device 320 is designed as a load introduction opening that is arranged substantially orthogonally to the thickness.  
For claim 9, Hoffmann teaches a second load introduction device 300 and a second lifting opening 190 (see at least FIG. 1-3, 5 and 7).
For claim 10, Hoffmann teaches in at least FIG. 6 a plurality of load introduction openings 320, 340, which are capable for receiving cylindrical coupling elements 400 of one or more lifting devices.
As far as claim 11 is definite, Hoffmann’s load coupling device 320 could be used as a connection member for deicing equipment.
For claim 12, Hoffmann teaches the wind turbine rotor blade 100 is part of a wind turbine (see at least paragraph 0016).
For claim 13, the wind turbine rotor blade 100 of Hoffmann is installed by providing the rotor blade with respect to claim 1 above; passing a lifting device 200 through the lifting opening 190; securing the lifting device 200 on the load introduction opening 320; and raising the rotor blade into an installation position by the lifting device (see at least paragraph 0016).
For claim 16, Hoffmann further teaches arranging a lifting element 400 in the load introduction opening 320 and securing the lifting device 200 on the lifting element 400.

For claims 2 and 4, Hoffmann may not teach the load coupling device attached to spar webs
Bech et al. however, teach in paragraph 0069, the use of connection structures 120 connected to spar webs 19 for the purpose of providing means to lift the rotor blade. 

For claim 4, the combination of Hoffmann in view of Fukami et al. and Bech et al. already teach the load introduction device between the spar caps, which necessarily locates the load introduction device between the spar webs.  

For claim 5, Hoffmann teaches a center of gravity 600 in FIG. 1 and a centroid axis of the rotor blade oriented substantially parallel to the longitudinal direction.  The centroid axis is near but does not extend through the load introduction device, and for claim 7 does not pass through one of the lifting opening 190 or the load coupling device 320/340.  
However the relocation of the load openings 190 or load coupling device 320/340 to be along a longitudinal axis passing through the center of gravity is clearly an obvious matter of engineering expedience.  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrange the lifting openings 190 or the load coupling devices 320/340 along an axis passing through the center of gravity for the purpose of lifting the blade with a crane which requires less height than a scenario where the load attaching points are outside the center of gravity as is well understood by artisans skilled in the wind turbine blade mounting art utilizing cranes. 

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann in view of Fukami et al. and Bech et al. as applied to claim 1 above, and further in view of World .
Hoffmann in view of Fukami et al. and Bech et al. fail to discuss a low density filler material, like balsa wood, being disposed between than the spar caps of a higher density material.
The ‘953 publication however shows in FIG. 1 a filler material 14 of low density material, such as foam or balsa wood (see page 2, first full paragraph) arranged between spar caps 12 for the purpose of reducing the weight of the turbine blade.  
Because Hoffmann in view of Fukami et al. and Bech et al. already teach chordially-spaced spar caps for a wind turbine blade and the ‘953 publication teaches to use a lightweight material between chordially-spaced spar caps for reducing the weight of the wind turbine rotor blade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alter the material of the blade between the spar caps to be a low density material like balsa wood or foam, as taught by the ‘953 publication for the purpose of decreasing the overall mass of the wind turbine rotor blade.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A EDGAR/               Primary Examiner, Art Unit 3745